DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed May 16, 2022, amending claims 1, 3, 5-6, 8-9 and 19 is acknowledged.  Claims 7 and 10-18 have been canceled by Applicant.
Claims 1-6, 8-9 and 19-20 are pending and will be examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8, delete the “first” that is on line 1. 
There are duplicate “first” inserted into the claim through applicant’s amendment and the examiner’s amendment corrects the inclusion of the duplicate word.

Allowable Subject Matter
Claims 1-6, 8-9 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments to the claims now clarify that the metallic films are included in both the photothermal lysis chamber and in the optical PCR cavity.  Further, Applicant’s arguments together with the amendments make the distinct function of the two distinct features of the device serve distinct and important functional roles within the device.  While the Son reference has many similarities, it would not have been obvious to one of ordinary skill to modify Son to arrive at the device, as claimed.  Therefore, the claims are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637